Opinion by
William W. Porten, J.,
This suit is brought against the sureties upon the* bond of the administrator of the estate of Arthur Godson, deceased. The use plaintiff is a creditor of that estate. The adjudication of the orphans’ court upon the account of the administrator shows that the use plaintiff’s claim was awarded payment. There is nothing to indicate that it was paid. The balance remaining after the allowance of certain claims (including that of the plaintiff), was awarded to Charles Godson, as next of kin. The administrator failed to make distribution. Godson, the distributee of the balance, brought suit upon the administration bond. Without waiting for the levy of an execution, or even the rendition of a judgment, the defendants in this case paid the full amount of their bond to the said distributee. The defendants claim that the payment thus made is a discharge. With this we cannot agree. Had there been a payment under the stress of an execution, better ground would have been laid for claiming an exonerator: “ The reason is a very obvious one. An execution is the end of the law. To permit money so collected or paid to be reclaimed in a new suit would lead to indefinite and endless litigation : ” Insurance Co. v. Robinson, 82 Pa. 357. The payment.made by the defendants was voluntary as to other parties in interest protected by the bond.
Furthermore, the bond requires that the residue of the estate found by the orphans’ court shall be delivered and paid “ unto *170such person or persons, respectively, as said orphans’ court by their decree and sentence pursuant to law, shall limit and appoint.” The breach of this condition is averred by the statement of claim, and is not specifically denied by the affidavit. We see no error committed by the court below in entering judgment for the plaintiff.
Judgment affirmed.